Citation Nr: 1424092	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  10-48 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension/hypertensive vascular disease. 

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a thoracolumbar spine disorder. 

4.  Entitlement to service connection for heart disease.

5.  Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


`
ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from February to December 1952.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions in March 2008 and April 2009 by a Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2013, the Board reopened the claims for service connection for a psychiatric disorder and hypertension/hypertensive vascular disease.  The case was remanded in July 2013 for additional development.  The case has now been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for an acquired psychiatric disability and hypertension/hypertensive vascular disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency or Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence indicates the Veteran's cervical spine disability, to include degenerative disc disease (DDD), is not shown to have had its onset during service; arthritis of the cervical spine was not manifest to a compensable degree within one year of separation from service; and a current cervical spine disability is not shown to be related to service.

2.  The most probative evidence indicates the Veteran's thoracolumbar disability is not shown to have had its onset during service; arthritis of the thoracolumbar spine was not manifest to a compensable degree within one year of separation from service; and a current thoracolumbar spine disorder is not shown to be related to service.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The requirements for establishing service connection for a thoracolumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The notice requirements were accomplished in letters sent in November 2007, February 2009, June 2009, and August 2009.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The letters also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disability under consideration, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claims were readjudicated in the March 2014 supplemental statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues herein decided has been obtained.  Relevant to VA's duty to assist, the AOJ made multiple attempts to obtain the Veteran's in-patient service hospital records at the Air Force Hospital at Maxwell Air Force Base Hospital dating October 25, 1952 through December 23, 1952, through the National Personnel Records Center (NPRC), but was informed by that facility that such records were not found.  In correspondence in November 2013, the AOJ informed the Veteran that the records were not available and he was advised to submit any records he may have in his possession.  Additionally, the AOJ made several attempts to obtain private treatment records from Holston Counseling Center; however, it was informed that the private facility would charge for copies of said records.  Consequently, the Veteran was advised that it was his responsibility to obtain the records if he wanted them to be considered.  The Board finds that additional efforts to obtain these records would be futile and are therefore unwarranted.  

The claimant was provided the opportunity to present pertinent evidence.  The Veteran's service treatment records and post service treatment records have been obtained.  In addition, the Veteran was afforded appropriate VA examinations pertaining to his claims for service connection.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic disorder manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

The Board observes that where, as here, some service records are unavailable, VA has a heightened duty to provide reasons and bases for its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The absence of service records, however, does not obviate the need for probative evidence of current disability and a link to active duty.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In statements in support of his claim, the Veteran reported injuring his back during service while attempting to lift a heavy garbage can while on KP duty.  He recalls having felt extreme pressure and pain in his back and chest that worsened over the next few days, whereupon he reported to sick call.  He states that the medical provider was more interested in his escalated blood pressure than his sick call complaints of back and chest pain.  The Veteran has also alleged injuring his shoulder/back region prior to service and reinjuring it in service.  He indicated that he may have injured his neck in the same KP incident.  He has reported regular chiropractic treatment since 1953 and/or 1969.

In this case, the medical evidence shows that the Veteran has current diagnoses of osteoarthritis and degenerative disc disease (DDD) of the cervical spine and multiple disorders affecting the thoracolumbar spine, to include degenerative joint disease.  As he has established a current disability, the remaining question before the Board is whether the cervical and thoracolumbar spine disabilities are related to service.  

While the Veteran's enlistment examination in February 1952 noted a laceration scar of the thoracic region of the back, the Veteran's spine was clinically evaluated as normal.  The service treatment records contain no complaints, history or findings of back or neck problems, and on separation from service in December 1952, the Veteran's spine was clinically evaluated as normal.  

In a July 1955 private examination, it was noted that physical findings were negative except for his blood pressure and pulse.  A VA general medical examination in November 1955 noted no abnormalities of the musculoskeletal system.

The first complaints in the record of neck or back complaints is a May 1980 clinical treatment record, which noted complaints of pain affecting the cervical, lumbar and thoracic spine area.  X-rays in August 1981 showed possible osteophytes in the cervical spine.  

An October 2001 VA treatment note recorded complaints of discomfort in the upper back and shoulders, as well as a chronic upper back pain relating to old injury.  In December 2004, the Veteran complained of low back pain and in October 2007, he related onset of thoracic back pain in childhood.  VA treatment records after 2011 noted a medical history of degenerative joint disease of the lumbar spine, along with the Veteran's report of a back disability that had onset in service.

There is no competent evidence showing a chronic cervical spine or thoracolumbar disability in service or arthritis within one year following discharge from service; thus, competent evidence of a nexus between the current disabilities and service is necessary to substantiate the claims for service connection. 

On the question of a nexus between the claimed disabilities and service, there is evidence both for and against the claim.  

A November 2008 medical opinion report prepared by Dr. D.L., a private chiropractor noted the Veteran's report of injuring his back during service while attempting to lift a heavy garbage can while on KP duty in 1952.  The Veteran reported having problems ever since.  Dr. D.L. opined that the Veteran's history of physical injuries sustained in the military more likely than not contributed/caused his present condition.  Dr. D.L. stated that x-rays showed advanced degenerative arthritis, which results from wear and tear and trauma to the joints, usually evolving in middle age and most commonly affecting the elderly.  He stated that as it takes a certain length of time for joints to degenerate; they can generally gauge how long a patient has had problems based on the amount of degeneration in their spine.  He opined that the Veteran's x-rays show an amount of degenerative damage that would date back to when he was in service.  He noted that the Veteran has an advancing degenerative condition to his spine that is most likely the result of injuries sustained by him while working and training in the military.  

In September 2013, the Veteran underwent a VA examination concerning the cervical spine.  During his examination, the Veteran relayed a pre-service history of 3 older boys pushing him into some stacked tires.  They all "jumped on top" of him pushing him down on his head.  At age 6, his brothers were playing on a daybed, and the Veteran was kicked down between the bed and wall; they continued to kick him, and he sustained a laceration from a nail on his mid back.  The Veteran did not recall whether he had neck pain at that time.  The Veteran also reported being in a motor vehicle accident as teenager, when he was on the running board of a girl's car, when she drove "fast".  The car started to go into a ditch and he jumped off the running board and landed "on the side of the bank."  He reported that he had some neck pain at that time and that he "may have hurt it again" when on KP duty, having worked a 16 hour shift.  He stated that one of his last assignments was to empty a large/full garbage can - he pulled on it and "my back gave way on me"; he says it may have aggravated his neck.  He denies other neck injuries.  

The VA examiner noted that x-rays of the cervical spine revealed moderately advanced disc degenerative changes, at the lower cervical spine most prominent at C4-5 through C6-7 levels with minimal bilateral neural foraminal narrowing at 
C5-6 and C6-7 levels.  The examiner diagnosed degenerative disc and joint disease of the cervical spine, and opined that the condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that although he reported trauma to the neck as a child, he did not seek treatment for a neck condition in the military.  It was further noted that degenerative disc disease was often associated with aging, and wear and tear.  

Concerning the thoracolumbar spine, an examination was conducted in September 2013 with an addendum opinion in December 2013.  The VA examiner noted that x-rays of the thoracic spine showed no significant degenerative changes.  The examiner determined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted the Veteran's x-rays failed to show evidence of degenerative disc disease of the thoracic spine, and that the claims file did not show any documentation of an injury/muscle strain on active duty.  With regards to the scar of the thoracic region of the back, the examiner noted that the Veteran had a residual scar, left thoracic paraspinous muscle area, secondary to laceration injury sustained in childhood.  The examiner opined that the scar, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner noted that the Veteran reported being 6 years old when he sustained the scar while playing with his brothers and the incident occurred about 75 years earlier.  There was no documentation of any abnormality on the spine examination on service induction and no treatment records were located pertaining to problems with the scar, or area around the pre-existing scar.  There is no competent medical evidence that contradicts the opinion, and there is no evidence during service or post-service discharge documenting treatment for the scar.  

The Board acknowledges that the Veteran asserted he had neck and back pain since service; however, the Board notes that when filing a claim for service connection 
in February 1953, the Veteran did not mention neck or back pain or disability.  Similarly, when filing a claim for benefits in July 1955, he did not mention neck or back pain.  In a July 1955 private examination, it was noted that physical findings were negative except for his blood pressure and pulse.  The Veteran's mother sent in a statement in August 1955 detailing the Veteran's struggles and poor health, but again no mention of neck or back pain was made.  No mention of neck or back problems was made in September 1955, when he filed a claim for nonservice connected pension.  A VA general medical examination in November 1955 noted no abnormalities of the musculoskeletal system.  A claim for pension filed in 1980 made no mention of neck or back problems.  As noted above, the first post-service mention of neck or back pain was to a treatment provider in May 1980.  

The Board acknowledges the Veteran's assertions of having neck and back pain ever since service but finds the assertions are inconsistent with the other evidence of record and are not reliable.  In this regard, the Board notes there were no complaints of neck or back pain in service, despite seeking treatment for other complaints.  Moreover, he filed several claims for VA monetary benefits during the years following service, but made no mention of neck or back pain at any time.  The Board finds it unlikely that he would have neglected to mention such complaints, especially when claiming nonservice connected pension benefits, had he been experiencing neck pain and disability at that time.  Examinations in 1955 revealed no findings of any neck disability.  The first complaint of neck and back pain following service was in 1980, more than 25 years after his discharge from service.  Indeed, at the time of his current VA examination, the Veteran provided speculative statements that he "may have" injured or aggravated his neck when he lifted the trash can in service.  In light of the above, the Board finds the current assertions of experiencing neck and back disability since service are simply not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

The Board assigns greatest weight to the medical opinions of the VA examiner because the examiner reviewed the claims file, considered the Veteran's complete history, and provided adequate rationale that is consistent with other evidence of record.  

Conversely, the opinion from Dr. D.L. does not reflect review of service treatment records, to include the normal spine findings at separation, and does not address the injuries occurring prior to service as reported by the Veteran when opining on the origins of the Veteran's current disability.  Moreover, the opinion is based on the Veteran's self-report of injury in service with continuing symptomatology, which has been found to lack credibility.  Accordingly, the Board affords the opinion from Dr. D.L. minimal, if any, probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

The Board acknowledges that the Veteran submitted a witness statement to support his claim. In a February 2009 statement, M.H., who reported knowing the Veteran since 1953, stated that he told her about "wrenching" his back in service.  This letter does not suggest that M.H. witnessed a back injury in service, had personal knowledge of the Veteran's back problems and/or treatment since service, nor does it indicate that M.H. is any kind of medical professional.  Thus, her opinion suggesting that his thoracolumbar spine disability is related to service has no probative value.  

To the extent the Veteran believes his current cervical and thoracolumbar spine disabilities are related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of spine disabilities are not matters capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his cervical or thoracolumbar spine disabilities is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions. 

In summary, the most probative evidence shows that cervical and thoracolumbar spine disabilities were not shown in service or for many years after service, and are not otherwise related to active service.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a cervical spine disorder is denied.

Service connection for a thoracolumbar spine disorder is denied.



REMAND

The Board must remand the issue of service connection for an acquired psychiatric disability for additional development.  In this regard, the Board notes that in July 2013, the claim was remanded to obtain a VA psychiatric opinion addressing the nature and etiology of any psychiatric disorder found to be present.  The Veteran underwent a VA examination in September 2013.  However, the Board finds the opinion confusing and somewhat speculative; therefore, an additional examination and opinion is needed.

As the record reflects that the Veteran's elevated blood pressure readings in service were considered to be attributable to stress and nervousness, and medical evidence has suggested a risk factor for the Veteran's heart disease was longstanding hypertension, the Board finds those issues are inextricably intertwined with the adjudication of his psychiatric claim.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.) aff'd, 631 F. 3d. 1380 (Fed. Cir. 2011), vacated on other grounds 132 S. Ct. 75 (U.S. Oct. 3, 2011).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA psychiatric examination with a different examiner than the one who conducted the September 2013 VA examination, to determine the current nature of his psychiatric disorders and to obtain an opinion as to whether such are possibly related to service.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be done, including psychological testing unless contraindicated, and all findings must be reported in detail. 

Following review of the claims file and examination of the Veteran the examiner should respond to the following:

a. Please identify all psychiatric disorders found, to include any personality disorders.

b. Does the Veteran have any acquired psychiatric disorder, other than a personality disorder, that clearly existed prior to his military service?

c. With respect to each diagnosed acquired psychiatric disability, other than personality disorders, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the current psychiatric disability arose during service or is etiologically related to any incident of service.

d. If the examiner determines that an acquired psychiatric disorder, other than a personality disorder, clearly existed prior to service, did the condition permanently worsen during service (versus a temporary flare-up or intermittent exacerbation)?  If so, was that permanent worsening clearly the result of the normal progression of the disorder?

Any opinion in this regard must be supported by detailed reasoning and should include citation to pertinent evidence of record and/or medical authority, as appropriate. 

2.  Following the completion of the foregoing, and after undertaking any other development deemed necessary, readjudicate the issues on appeal.  If the benefits sought remain denied, issue a supplemental statement and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


